internal_revenue_service number release date index number ------------------------ ----------------- ------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no --------------- telephone number --------------------- refer reply to cc psi b07 plr-153844-02 date date ----------------- ------------------------ ---------------------------------------------- ------------------------ -------------------- -------------- -------------- --------------------------- legend taxpayer a x publication publication publication b dear ------------------ we received your letter requesting rulings concerning the treatment of taxpayer’s commission expenses under sec_173 of the internal_revenue_code this letter responds to your request the information submitted and the representations made are summarized as follows taxpayer is an independent provider of research and analysis related to a x a business segment of taxpayer provides subscriptions to three publications publication publication and publication related to a with the advent of the internet x‘s method of distributing its publications has evolved from a print media and cd-rom based distribution to a web based distribution the publications are provided on a continuing basis and are updated daily weekly or monthly each publication contains original articles by various authors on numerous topics germane to a no publication is complete of itself but is related to prior and subsequent publications subscribers may access indexes to prior publications thereby enabling the subscribers to select issues from the previous twelve months taxpayer is obligated to provide its subscribers with current information on a the articles appearing in the publications maintain that subject matter plr-153844-02 taxpayer’s sales executives executives market and sell all products and services offered by taxpayer including the subscription-based publications sold on behalf of x taxpayer provides incentives to its executives through a combination of fixed and variable compensation including commissions the executives are paid a variable commission in addition to a fixed amount salary that is based on an annually agreed upon sales goal for the sales of subscriptions to the publications this ruling_request relates only to the commissions earned by executives for achieving and or exceeding their previous sales goals for both financial statement and federal_income_tax purposes taxpayer records the amount of the commissions as a debit to prepaid commissions and a credit to commissions payable upon the submittal by the sales representative of a sales order form signed master client agreement signed contract and purchase order form if applicable_taxpayer records the payment of the commissions as a debit to commissions payable and a credit to cash taxpayer amortizes the prepaid commissions account on a monthly basis over the term of the subscription period sec_173 provides that notwithstanding sec_263 all expenditures other than expenditures_for the purchase of land or depreciable_property or for the acquisition of circulation through the purchase of any part of the business of another publisher of a newspaper magazine or other periodical to establish maintain or increase the circulation of a newspaper magazine or other periodical shall be allowed as a deduction except that the deduction shall not be allowed with respect to the portion of such expenditures as under regulations prescribed by the secretary is chargeable to capital_account if the taxpayer elects in accordance with such regulations to treat such portion as so chargeable such election if made must be for the total amount of such portion of the expenditures which is so chargeable to capital_account and shall be binding for all subsequent taxable years unless upon application by the taxpayer the secretary permits a revocation of such election subject_to such conditions as he deems necessary sec_1_173-1 states that sec_173 provides for the deduction from gross_income of all expenditures to establish maintain or increase the circulation of a newspaper magazine or other periodical subject_to the following limitations no deduction shall be allowed for expenditures_for the purchase of land or the deduction shall be allowed only to the publisher making the circulation depreciable_property or for the acquisition of circulation through the purchase of any part of the business of another publisher of a newspaper magazine or other periodical expenditures and expenditures are paid_or_incurred subject_to the provisions of sec_1_173-1 the deduction permitted under sec_173 and the deduction shall be allowed only for the taxable_year in which such plr-153844-02 sec_1_173-1 shall be allowed without regard to the method_of_accounting used by the taxpayer and notwithstanding the provisions of sec_263 and the regulations thereunder relating to capital expenditures sec_1_173-1 provides that a taxpayer entitled to the deduction for circulation_expenditures provided in sec_173 and sec_1_173-1 may in lieu of taking such deduction elect to capitalize the portion of such circulation_expenditures which is properly chargeable to capital_account as a general_rule expenditures normally made from year to year in an effort to maintain circulation are not properly chargeable to capital_account conversely expenditures made in an effort to establish or to increase circulation are properly chargeable to capital_account for example if a newspaper normally employs five persons to obtain renewals of subscriptions by telephone the expenditures in connection therewith would not be properly chargeable to capital_account however if such newspaper in a special effort to increase its circulation hires for a limited period additional employees to obtain new subscriptions by means of telephone calls to the general_public the expenditures in connection therewith would be properly chargeable to capital_account if an election is made by a taxpayer to treat any portion of the taxpayer’s circulation_expenditures as chargeable to capital_account the election must apply to all such expenditures which are properly so chargeable in such case no deduction shall be allowed under sec_173 for any such expenditures in particular cases the extent to which any deductions attributable to the amortization of capital expenditures are allowed may be determined under sec_162 sec_263 and sec_461 sec_1_173-1 provides that a taxpayer may make the election referred to in sec_1_173-1 by attaching a statement to the taxpayer’s return for the first taxable_year to which the election is applicable once an election is made the taxpayer must continue in subsequent taxable years to charge to capital_account all circulation_expenditures properly so chargeable unless the commissioner on application made to the commissioner in writing by the taxpayer permits a revocation of such election for any subsequent taxable_year or years permission to revoke such election may be granted subject_to such conditions as the commissioner deems necessary in order for taxpayer’s commission expenditures to qualify as circulation_expenditures the publications must qualify as other periodicals within the meaning of sec_173 neither sec_173 nor the regulations thereunder define the term periodical however in 194_us_88 the supreme court stated that a periodical generally is understood as having the following characteristics it appears at stated intervals each number contains a variety of original articles by different authors each number is devoted to some special branch of learning or a special class of subjects plr-153844-02 same series continuity of literary character each number is incomplete in itself and each number indicates a relationship with prior or subsequent numbers of the based on the information submitted and the representations made we conclude that taxpayer’s publications qualify as other periodicals within the meaning of sec_173 therefore taxpayer’s commission expenses are circulation expenses that are deductible under sec_173 we further conclude that taxpayer may deduct its circulation expenses for the taxable_year ending on b and all subsequent taxable years provided that taxpayer does not elect in a later year to capitalize circulation expenses that are properly chargeable to capital_account except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express or imply no opinion whether taxpayer’s circulation_expenditures are properly chargeable to capital_account this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely brenda m stewart senior counsel branch office of associate chief_counsel passthroughs special industries
